 Case 2:08-cr-20316-SHM Document 91 Filed 04/09/21 Page 1 of 2        PageID 315



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                          )
UNITED STATES OF AMERICA,                 )
                                          )
        Plaintiff,                        )
                                          )
v.                                        )   No. 08-cr-20316-SHM
                                          )
                                          )
                                          )
                                          )
LONNIE BERNARD DAVIS,                     )
                                          )
        Defendant.                        )
                                          )
                                          )


                       ORDER DENYING RECONSIDERATION


     Before     the    Court   are     Defendant   Lonnie   Bernard    Davis’s

November 2, 2020 notice and his April 1, 2021 notice. (D.E. Nos.

89, 90.) Those notices document that Davis has exhausted his

administrative remedies. The Court construes them as a motion

for reconsideration. The government has not responded. For the

following reasons, the motion for reconsideration is DENIED.

     On November 2, 2020, the Court denied on the merits Davis’s

motion for compassionate release and motion to appoint counsel.

(D.E. No. 88.) Because the government had not responded to

Davis’s motions, the government had waived the defense of failure

to exhaust administrative remedies. (Id. at 295.) Because the

Court    did   not    deny   Davis’s    original   motion   for   failure   to
 Case 2:08-cr-20316-SHM Document 91 Filed 04/09/21 Page 2 of 2   PageID 316



exhaust, his motion for reconsideration submitting evidence that

he has exhausted his administrative remedies provides no new

grounds   for   the   Court    to    consider.   Davis’s    motion    for

reconsideration is DENIED.

     The motion for reconsideration is DENIED.

     SO ORDERED this 9th day of April, 2021.



                                    /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, Jr.
                                    UNITED STATES DISTRICT JUDGE




                                     2
